COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:       Peter J. Paske, Jr. V. Joel Fitzgerald, Individually and in His Official
                           Capacity as Chief of Police of City of Missouri City, and the City of
                           Missouri City, Texas

Appellate case number:     01-15-00631-CV

Trial court case number: 12-DCV-200899

Trial court:               240th District Court of Fort Bend County

Date motion filed:         7/8/16

Party filing motion:       Appellant

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/   Michael Massengale
                          Acting individually           Acting for the Court

Panel consists of: Justices Higley, Bland, and Massengale


Date: August 4, 2016